               Case 1:20-cv-11494-IT Document 5 Filed 08/13/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
EMC CORPORATION, EMC INFORMATION :
SYSTEMS INTERNATIONAL, and DELL
(CHINA) COMPANY LIMITED,                                             :

                              Plaintiffs,                           :          Civil Action
                                                                               No. 20-11494-IT
          v.                                                        :

XIAOFEI SHAWN SHI,                                                  :

                               Defendant.                            :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                            NOTICE OF APPEARANCE
                    Please enter my appearance as counsel of record for Plaintiffs EMC Corporation,

EMC Information Systems International and Dell (China) Company Limited in the above-

captioned action. Pursuant to Local Rule 83.5.2(b), James R. Carroll of Skadden, Arps, Slate,

Meagher & Flom LLP, 500 Boylston Street, Boston, Massachusetts 02116, (617) 573-4800,

james.carroll@skadden.com is authorized to receive all notices in this action.

Dated:      August 13, 2020                                              Respectfully submitted,
            Boston, Massachusetts

                                                                         /s/ Marley Ann Brumme
                                                                         Marley Ann Brumme (BBO #687822)
                                                                         SKADDEN, ARPS, SLATE,
                                                                            MEAGHER & FLOM LLP
                                                                         500 Boylston Street
                                                                         Boston, Massachusetts 02116
                                                                         (617) 573-4800
                                                                         marley.brumme@skadden.com

                                                                         Counsel for Plaintiffs
                                                                         EMC Corporation, EMC Information
                                                                         Systems International and Dell (China)
                                                                         Company Limited
